United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10517
                          Summary Calendar



ROBERT J. GRODEN,

                     Plaintiff-Counter Defendant-Appellee,

versus

JACKIE DIANE ALLEN; ET AL.,

                     Defendants,

RICHARD BRENTON TOBIAS,

                     Defendant-Counter Claimant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:03-CV-1685-R
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Richard Brenton Tobias, a sanctioned litigant, requests

permission to proceed in forma pauperis on appeal of the district

court’s imposition of a six-month sentence of imprisonment for

contempt of court.   Tobias also requests consolidation of this

appeal with case number 04-10872, emergency relief from the

contempt order, and a stay of judgment and contempt order.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10517
                                -2-

     Article III, § 2, of the Constitution limits federal court

jurisdiction to actual cases and controversies.      See Spencer v.

Kemna, 523 U.S. 1, 7 (1998).   The case-or-controversy requirement

demands that “some concrete and continuing injury other than the

now-ended incarceration or parole -- some ‘collateral

consequence’ of the conviction -- must exist if the suit is to be

maintained.”   Id. (citations omitted).

     Tobias has served the sentence that was imposed pursuant to

the district court’s finding of contempt.   Accordingly, there is

no case or controversy for this court to address.     The appeal and

Tobias’s various motions are rendered moot.   See Spencer, 523

U.S. at 7.   Accordingly, the appeal is DISMISSED.    Tobias’s

motion to proceed as a sanctioned litigant is DENIED.     All other

outstanding motions are DENIED.